DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, fi0led on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on September 09, 2022 in response to the Office Action mailed on June 09, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 12-15, 17-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boye et al. (US 20180096300, hereinafter Boye), in view of Falcone et al. (US 2014/0330738, hereinafter Falcone).
With respect to claims 1 and 15 Boye discloses a method and system in a data processing system for automated vehicle transportation (paragraphs [0051] – [0052]), comprising: 
	a memory configured to store instructions (paragraph [0050]) to cause a processor to: 
receiving, from a customer, vehicle information of a vehicle to be shipped, to be accepted on a computing device by an automotive transport trucker to transport the vehicle, wherein the computing device of the automotive transport trucker is a mobile computing device (paragraph [0044] discloses receiving information of vehicle to be shipped and paragraph [0051] – [0052] discloses the system and paragraph [0044] discloses mobile device); 
automatically transmitting the vehicle information to the computing device of the automotive transport trucker for acceptance for transport by the automotive transport trucker (paragraphs [0054] – [0055] discloses the feature of communicating); and 
receiving an indication of acceptance to transport the vehicle by the automotive transport trucker on the computing device (paragraphs [0054] – [0055]);
receiving location information of the mobile computing device of the automotive
transport trucker comprising a location of the automotive transport trucker’s mobile computing device that is determined using a global positioning system (paragraph [0044]);
transmitting the location information of the mobile computing device of the automotive transport trucker to the customer (paragraph [0044]); and
displaying the location information of the mobile computing device of the automotive transport trucker to the customer (paragraph [0044]), and 
wherein the price is determined based on per mile of transportation (paragraphs [0069] and [0125]).
Boye discloses all of the limitations above but does not explicitly disclose the feature of 
automatically determining a suggestion of a second vehicle for the automotive transport trucker to accept for transport during transport of the vehicle based on predetermined criteria, wherein the predetermined criteria include selecting the second vehicle to maximize a payout amount to the automotive transport trucker; 
However, Falcone teaches the feature to automatically determining a suggestion to accept for transport during transport based on predetermined criteria, wherein the predetermined criteria include selecting the second vehicle to maximize a payout amount (paragraph [0126]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to have modified the feature of Boye to include the feature automatically determining a suggestion to accept for transport during transport based on predetermined criteria, wherein the predetermined criteria include selecting the second vehicle to maximize a payout amount, as taught by Falcone in order to maximize the profit. 
With respect to claims 3 and 17 Boye discloses a method and system, further comprising: receiving payment for the transport from the customer electronically and electronically transmitting a payout to the automotive transport trucker (paragraph [0044]).
With respect to claims 4 and 18 Boye discloses a method and system further comprising: automatically determining a price to display and charge the customer; and automatically determining a payout amount to electronically pay the automotive transport trucker (paragraphs [0044] and [0079]).
With respect to claims 5 and 19 Boye discloses a method and system wherein the vehicle information further comprises a Vehicle Identification Number (VIN), an origin address and a destination address (paragraph [0067]).
With respect to claims 6 and 20 Boye discloses a method and system wherein the customer has a mobile computer device and further comprising: automatically scanning the VIN of the vehicle to be shipped using the mobile computer device (paragraph [0075]).
With respect to claims 7 and 21 Boye discloses a method and system wherein the customer is a car dealer (paragraph [0054]).
With respect to claims 8 and 22 Boye discloses a method and system wherein the computing device is a mobile computing device (paragraph [0058]).
With respect to claims 9 and 23 Boye discloses a method and system further comprising: taking a video of the vehicle by the computing device to create a video bill of lading (BOL), receiving the video of the vehicle from the computing device of the automotive transport trucker for the video BOL and storing the video of the vehicle (paragraph [0127]).
With respect to claims 10 and 24 Boye discloses a method and system further comprising displaying available vehicles for pick up to the automotive transport trucker’s sorted by distance from the automotive transport trucker's computer device and receiving acceptance of a displayed available vehicle selected by the automotive transport trucker for transport (paragraph [0044]).
With respect to claims 12 and 26 Boye discloses a method and system further comprising: displaying a map view to the automotive transport trucker displaying a location of vehicles available for transport (paragraph [0044]).
With respect to claims 13 and 27 Boye discloses a method and system further comprising: transmitting the suggestion of the second vehicle to accept for transport to the computing device of the automotive transport trucker (paragraph [0044] discloses suggesting next job).
With respect to claims 14 and 28 Boye discloses a method and system, wherein the predetermined criteria comprises one or more of: observed driving patterns of the automotive transport tucker, optimization of the payout amounts for the auto transport, predetermined preferences of the automotive transport trucker, and a number of available spots open on a truck of the automotive transport trucker (paragraph [0044]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boye and Falcone as applied in claims 1 and 15 above and further in view of Jefferies et al. (US 8768565).
Boye and Falcone does not explicitly disclose the feature of receiving an electronic gate pass from the customer; and automatically transmitting the electronic gate pass to the computing  device of the automotive transport trucker.
However, Jeffereries teaches the feature of receiving an electronic gate pass from the customer; and automatically transmitting the electronic gate pass to the computing device of the automotive transport trucker (abstract).
Therefore, it would have been obvious for one ordinary skill in the art to have modified the feature of Boye and Falcone to include the feature of receiving an electronic gate pass from the customer; and automatically transmitting the electronic gate pass to the mobile device of the automotive transport trucker, as taught by Jefferies in order to automate the delivery.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are not persuasive. 
With respect to applicant’s argument regarding the amendment of the independent claims examiner notes that, paragraph [0044] of Boye reference discloses the feature of  receiving location information of the mobile computing device of the automotive transport trucker comprising a location of the automotive transport trucker’s mobile computing device that is determined using a global positioning system, transmitting the location information of the mobile computing device of the automotive transport trucker to the customer; and displaying the location information of the mobile computing device of the automotive transport trucker to the customer.
Also paragraphs [0069] and [0125] of Boye reference discloses the feature 
wherein the price is determined based on per mile of transportation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687